                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


ANDWELE THOMAS,

              Plaintiff,
                                                  Case No. 3:19-cv-365-J-34JRK
vs.

STATE OF FLORIDA;
PEGAUS MGT.,

              Defendants.
                                          /

                                        ORDER

       THIS CAUSE is before the Court sua sponte. Plaintiff, Andwele Thomas, who is

proceeding pro se, initiated the instant action on March 29, 2019, by filing a Complaint

(Doc. 1) against Defendants. However, upon independent review of the Complaint, the

Court is unable to determine whether it has subject matter jurisdiction over this matter.

Likewise, the Court finds that the Complaint is incomprehensible in violation of Rules 8

and 10, Federal Rules of Civil Procedure (Rule(s)). As such, the Complaint is due to be

stricken.

       Federal courts are courts of limited jurisdiction and therefore have an obligation to

inquire into their subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243

F.3d 1277, 1279–80 (11th Cir. 2001). This obligation exists regardless of whether the

parties have challenged the existence of subject matter jurisdiction. See Univ. of S. Ala.

v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well settled that a federal

court is obligated to inquire into subject matter jurisdiction sua sponte whenever it may

be lacking.”). “In a given case, a federal district court must have at least one of three

                                              1
types of subject matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2)

federal question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469

(11th Cir. 1997).

        While pro se complaints are held to a less stringent standard than those drafted by

an attorney, Wright v. Newsome, 795 F.2d 964, 967 (11th Cir. 1986), the pro se litigant is

still required to “‘conform to procedural rules.’” Riley v. Fairbanks Capital Corp., 222 Fed.

Appx. 897, 898 (11th Cir. 2007) (quoting Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.

2002)).1 The Rules require that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Rule 8(a)(2). “‘A complaint need not

specify in detail the precise theory giving rise to recovery. All that is required is that the

defendant be on notice as to the claim being asserted against him and the grounds on

which it rests.’” Evans v. McClain of Ga., Inc., 131 F.3d 957, 964 n.2 (11th Cir. 1997)

(citation omitted). Despite Rule 8(a)’s liberal pleading requirement, “a complaint must still

contain either direct or inferential allegations respecting all material elements of a cause

of action.” Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006) (emphasis

omitted). Rules 8 and 10 work together “‘to require the pleader to present his claims

discretely and succinctly, so that his adversary can discern what he is claiming and frame

a responsive pleading, the court can determine which facts support which claims and


1
  All filings with the Court must be made in accordance with the requirements of the Federal Rules of Civil
Procedure and the Local Rules of the United States District Court for the Middle District of Florida (“Local
Rules”). The Local Rules are available for review at www.flmd.uscourts.gov, and a copy may be obtained
by visiting the Clerk’s Office. The Federal Rules of Civil Procedure are available in the law libraries of the
state and federal courthouses.
           In citing to Riley, the Court notes that “[a]lthough an unpublished opinion is not binding . . . , it is
persuasive authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see
generally Fed. R. App. P. 32.1; 11th Cir. R. 36–2 (“Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.”).

                                                        2
whether the plaintiff has stated any claims upon which relief can be granted, and, at trial,

the court can determine that evidence which is relevant and that which is not.’” Fikes v.

City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996) (citation omitted). “Where the

allegations of a complaint are ‘vague and ambiguous - leaving the reader to guess at

precisely what the plaintiff [is] claiming,’ the court should order a repleader.” Holbrook v.

Castle Key Ins. Co., 405 Fed. Appx. 459, 460 (11th Cir. 2010) (quoting Byrne v. Nezhat,

261 F.3d 1075, 1128 (11th Cir. 2001)). Moreover, in a case with multiple defendants, the

complaint should contain specific allegations with respect to each defendant; generalized

allegations “lumping” multiple defendants together are insufficient to permit the

defendants, or the Court, to ascertain exactly what a plaintiff is claiming. See West Coast

Roofing and Waterproofing, Inc. v. Johns Manville, Inc., 287 Fed. Appx. 81, 86 (11th Cir.

2008) (citing Ambrosia Coal & Const. Co. v. Pages Morales, 482 F.3d 1309, 1317 (11th

Cir. 2007) and Brooks v. Blue Cross and Blue Shield of Fla., Inc., 116 F.3d 1364, 1381

(11th Cir. 1997)).

       Finally, a complaint should not run afoul of the Eleventh Circuit’s prohibition against

shotgun pleading. See generally Weiland v. Palm Beach County Sheriff’s Office, 792

F.3d 1313, 1321-23 (11th Cir. 2015) (outlining four broad categories of impermissible

shotgun pleadings). The Eleventh Circuit had unequivocally instructed that shotgun

pleadings are “altogether unacceptable.” Cramer v. State of Fla., 117 F.3d 1258, 1263

(11th Cir. 1997); see also Cook v. Randolph County, 573 F.3d 1143, 1151 (11th Cir. 2009)

(“We have had much to say about shotgun pleadings, none of which is favorable.”)

(collecting cases). Indeed, the Eleventh Circuit has engaged in a “thirty-year salvo of

criticism aimed at shotgun pleadings, and there is no ceasefire in sight.” See Weiland,



                                              3
792 F.3d at 1321 & n.9 (collecting cases). As the Court in Cramer recognized, “[s]hotgun

pleadings, whether filed by plaintiff or defendant, exact an intolerable toll on the trial

court’s docket, lead to unnecessary and unchanneled discovery, and impose unwarranted

expense on the litigants, the court and the court’s parajudicial personnel and resources.”

Cramer, 117 F.3d at 1263. When faced with the burden of deciphering a shotgun

pleading, it is the trial court’s obligation to strike the pleading on its own initiative, and

force the plaintiff to replead to the extent possible under Rule 11, Federal Rules of Civil

Procedure. See id. (admonishing district court for not striking shotgun complaint on its

own initiative); see also Weiland, 792 F.3d at 1321 n.10 (“[W]e have also advised that

when a defendant fails to [move for a more definite statement], the district court ought to

take the initiative to dismiss or strike the shotgun pleading and give the plaintiff an

opportunity to replead.”).

       Thomas’ Complaint is comprised of a pre-printed form for pro se parties, onto

which Thomas has handwritten information and attached copies of photographs and

additional documents. See Complaint. In response to the pre-printed complaint form’s

direction that a plaintiff “[l]ist the specific federal statutes, federal treaties, and/or

provisions of the Untied States Constitution that are at issue in this case,” Thomas cites

to a section of the federal tax code. Id. at 3. However, in the portion of the pre-printed

complaint form which asks for a “short and plain statement of the claim,” id. at 4, Thomas

does not make any tax related allegations. Instead, he appears to suggest that he is in

the process of attempting to obtain a “V.A. home loan,” but is potentially being evicted

from his current apartment, and is being denied certain benefits or accommodations

associated with his receipt of “federal V.A. care” in potential violation of the Americans



                                              4
with Disabilities Act. Id. at 4. There is nothing in these allegations to suggest some sort

of claim arising under the federal tax code, thereby representing federal question

jurisdiction pursuant to 28 U.S.C. § 1331. See Baltin, 128 F.3d at 1469. Likewise, to the

extent that Thomas is challenging his alleged eviction, without more information, the Court

is unable to discern whether this claim is grounded solely in state law, or related in some

manner to Thomas’ reference to the Americans With Disabilities Act. See Complaint at

4. Finally, to the extent that Thomas may be invoking the Court’s jurisdiction pursuant to

the Americans with Disabilities Act, he fails to identify the rights to which he is entitled

under that legislation, who has violated his rights, and in what manner. Id.

       Therefore, not only is the Court unable to determine whether it has subject matter

jurisdiction over this matter; the Court is also unable to discern the legal and factual bases

of Thomas’ Complaint. In short, “[t]he nature of [Thomas’] legal claims against the named

defendants and the factual basis for such claims [are] incomprehensible: far short of the

‘short and plain’ statement requirement of Rule 8.” See Holbrook, 405 Fed. Appx. at 460;

see generally Complaint.       Thomas’ Complaint presents a vague, disjointed, and

incomprehensible account of the alleged harms committed against him in such a manner

that it is impossible for the Court to determine what Thomas is claiming. See generally

Complaint.    In addition, Thomas fails to separate his allegations into “numbered

paragraphs, each limited as far as practicable to a single set of circumstances,” and does

not divide his claims into separate counts to the extent they are founded on separate

transactions or occurrences. See Rule 10(b). Finally, Thomas appears to “assert[]

multiple claims against multiple defendants without specifying which of the defendants




                                              5
are responsible for which acts or omissions, or which of the defendants the claim is

brought against.” Weiland, 792 F.3d at 1323.

       For all of these reasons, the Court will strike Thomas’ Complaint for failure to

sufficiently allege subject matter jurisdiction, and for its failure to comply with Rules 8(a)(2)

and 10(b).    The Court will also direct Thomas to file an amended complaint.               See

Holbrook, 405 Fed. Appx at 460-61 (“The district court has the inherent authority sua

sponte to require the plaintiff to file a more definite statement.”). Pursuant to Rules 8(a)(2)

and 10(b), the amended complaint shall set forth separate causes of action in numbered

counts against specific defendants and contain “a short and plain statement” of Thomas’

claims demonstrating that Thomas is entitled to relief.            See Rules 8(a)(2), 10(b).

Specifically, Thomas should specify the basis of the Court’s subject matter jurisdiction

and describe in sufficient detail the factual basis for each of his claims and how each

Defendant is responsible.

       Prior to filing his amended complaint, the Court encourages Thomas to consider

consulting with a legal aid organization that offers free legal services, such as Jacksonville

Area Legal Aid (JALA). Alternatively, the Court reminds Thomas that the Jacksonville

Chapter of the Federal Bar Association operates a Legal Information Program on

Tuesdays from 11:00 a.m. to 12:30 p.m. on the ninth floor of the Bryan Simpson United

States Courthouse, 300 North Hogan Street, Jacksonville, Florida 32202. Through that

program, pro se litigants may consult with a lawyer for free. Reservations for specific

appointments may be made by calling (904) 549-1900; walk-ins are welcome if space is




                                               6
available. More information about the program is available on the Court’s website at

www.flmd.uscourts.gov/legal-information-program.1

        In light of the foregoing, it is ORDERED:



        1.      Plaintiff Andwele Thomas’s Complaint (Doc. 1) is STRICKEN.

        2.      Plaintiff shall file an amended complaint consistent with the directives of

                this Order on or before May 17, 2019. Failure to do so may result in a

                dismissal of this action.



        DONE AND ORDERED at Jacksonville, Florida on April 15, 2019.




lc26
Copies to:

Counsel of Record
Pro Se Parties




1
  If Thomas chooses to continue to proceed without the assistance of an attorney, the Court recommends
that he visit the Court’s website (www.flmd.uscourts.gov). Under the tab entitled, “For Litigants,” there is a
section entitled, “Litigants without Lawyers.” In this section, there are many resources available to pro se
parties, including a Handbook called “Guide for Proceeding Without A Lawyer.” If Thomas does not have
access to the internet, one free copy of the Handbook may be obtained by visiting or mailing the Clerk’s
Office and presenting this Order to the deputy clerk.

                                                      7
